Case: 3:18-cv-00783-bbc Document #: 41-1 Filed: 10/10/19 Page 1 of 4




           Exhibit 1
         Temporary Alternate Duty (TAD) Information                                                                   Page 1 of 3
                     Case: 3:18-cv-00783-bbc Document #: 41-1 Filed: 10/10/19 Page 2 of 4


         Content Name: en_US_09010aff80e92a49_A_tad.htm
         Version #: 1.0
         Start Date: 2014-03-25 03:44:38
         End Date: Currently Active
                                                                            WMT $##.## +#.## Associate Name | Logout




           Temporary Alternate Duty (TAD) Information
                                                       TAD Bona Fide Job Offer
           Introduction
           Facility managers are responsible for taking care of our associates.

           When an associate is injured, the associate may be fearful about the future and the ability to return to work.
           This fear can be detrimental to recovery. The longer that an injured associate is off work, the more difficult it
           can become to return to work. It is in the best interest of the associate and Walmart to reassure the injured
           associate that you care and are wanted back at work as soon as possible. The TAD program aids in assisting the
           injured associate back to work in a temporary position when the associate has medical restrictions that require
           alternate duty.

           TAD Definition
           The Temporary Alternate Duty (TAD) program provides a temporary position or modified job duties to an
           associate with a work-related injury who has been released to modified duty by the treating physician. The
           temporary position accommodates the associate’s restrictions as outlined by the treating physician.

           TAD Benefits
           TAD provides many benefits, including (but not limited to):

             ◾ Enhanced associate loyalty as providing TAD demonstrates a caring attitude and allows the associate to
               continue to be a contributing part of the facility team.
             ◾ Increased morale of the injured associate.
             ◾ Decreased associate recovery time, which allows the associate to remain productive.
             ◾ Lowered accident costs by reducing the payment of lost wages.
             ◾ Reduced legal exposure by allowing the associate to earn full wages.
           TAD Letter to Physician
           TAD Letter to Physician

           A copy of this letter is to be sent with the injured associate to their initial medical treatment along with a copy
           of the Physician’s Work Status Form. This letter advises the physician of Walmart’s ability to temporarily modify
           job requirements or provide light duty accommodations in order to facilitate an associate’s return to work. It
           additionally extends an invitation to the physician to visit the facility and tour the departments in order to gain
           a better understanding of our TAD program.

           TAD Process




       https://c.na54.visual.force.com/apex/us_corp_wire_exportcontent?contentid=a0Gi00000075hx9EAA                   7/11/2017
CONFIDENTIAL                                                                                                          WALMART-002408
         Temporary Alternate Duty (TAD) Information                                                                   Page 2 of 3
                     Case: 3:18-cv-00783-bbc Document #: 41-1 Filed: 10/10/19 Page 3 of 4


             ◾ During an injured associate’s recovery process, the treating physician may determine that the associate
               can return to work with restrictions.
             ◾ The restrictions could apply to their regular job with a minor modification, or the restrictions may be
               applied to another position within the facility.
             ◾ Due to various state statutes, please contact your claims administrator before contacting the associate or
               physician regarding TAD or modifying another position within the facility.
             ◾ Once the restrictions are outlined by the physician, the manager (in conjunction with your claims
               administrator) determines what is appropriate for the associate; if the associate can continue working in
               their regular job with minor modification or which TAD position the associate should be assigned.
             ◾ Management gives the associate written notification of the position available and the date to report to
               work by completing the Temporary Alternate duty Assignment form and sending it to the associate by
               registered mail (return receipt requested). For Texas claims with a date of injury prior to March 1, 2012 the
               Bona Fide Job offer should be utilized. The Bona Fide Job Offer is provided in the Texas State Specific
               section found on the WIRE at; Knowledge Center > Facility Support > Safety > Associate Incidents > State
               Specific Information.
             ◾ The facility places the associate in the appropriate position (regular job modified or a TAD position) for a
               period agreed upon by the facility manager and physician. The TAD position duration should not exceed
               90 days.
             ◾ Contact your claims administrator as soon as possible when the associate is placed in the TAD position,
               and when the TAD position changes.
             ◾ Contact your claims administrator if the associate refuses the offer to return to work in a TAD position.
             ◾ Your claims administrator will be contacting facility management and associate as often as every 14 days
               to monitor the associate’s current medical restrictions and progression of TAD.
             ◾ After each appointment with the treating physician, your claims administrator will contact the physician
               to determine whether:
                   • The work restrictions are decreasing and/or the level of activity is increasing.
                   • The associate is released to full duty.
                   • The treatment plan has changed (e.g., change of physician, testing, returned to “off work” status,
                     etc.).
                   • A projected Maximum Medical Improvement (MMI) date exists.
             ◾ If there is no change in restrictions after 90 days of TAD, management and your claims administrator
               should agree on one or more of the following:
                   • Placing the associate in another TAD position.
                   • Referring the associate for an I.M.E. (Independent Medical Examination).
                   • Returning the associate to Lost Time status. If the associate returns to Lost Time status, the associate
                     remains in this status until:
                        ◦ Restrictions are reduced to fit a TAD position.
                        ◦ The associate is released to full duty or MMI. Contact your claims administrator when an
                            associate completes 90 days of TAD.
           Physician Contact
           Communication is the key to the success of the TAD program. Facility management must maintain contact
           with their claims administrator as to all aspects of the work restrictions. The claims administrator will maintain
           contact with the physician for any questions regarding when the associate can return to their normal job
           duties, work limitations and/or restrictions and work towards reaching an agreement on which TAD position
           the associate can perform.




       https://c.na54.visual.force.com/apex/us_corp_wire_exportcontent?contentid=a0Gi00000075hx9EAA                   7/11/2017
CONFIDENTIAL                                                                                                          WALMART-002409
         Temporary Alternate Duty (TAD) Information                                                                 Page 3 of 3
                     Case: 3:18-cv-00783-bbc Document #: 41-1 Filed: 10/10/19 Page 4 of 4


           If the associate complains that they are being required to perform tasks that are beyond the limitations that
           have been communicated by the physician, contact your claims administrator.

           Claims Administrator Contact
           The manager and/or personnel manager should contact the claims administrator when any of the following
           occurs:

             ◾ If the associate is taken off work. This is to determine if TAD procedures should be initiated and to ensure
               compliance to state law.
             ◾ When the associate is released to TAD. This is to communicate restrictions and suspend indemnity
               benefits (if necessary).
             ◾ If treatment changes (e.g. change of physician, physical therapy, etc.). This is to ensure the claims
               administrator has the most current information regarding the associate’s medical status.
           Welcoming the Associate Back to Work
           TAD is intended to create a positive working environment for all associates and management while the injured
           associate recovers from the injury. The facility management should welcome the associate into the program
           upon his/her return to work and treat the associate as a valuable member of the team.

           Associate Refusal of TAD
           When an associate refuses a TAD position, you should notify your claims administrator and your HR market
           manager as soon as possible. Refusing to return to work in a TAD position may result in suspension of
           indemnity benefits.

           Last Modified: February 12, 2014




       https://c.na54.visual.force.com/apex/us_corp_wire_exportcontent?contentid=a0Gi00000075hx9EAA                 7/11/2017
CONFIDENTIAL                                                                                                        WALMART-002410
